HEIMAN, J.
This case is controlled by our opinion in Green v. General Dynamics Corp., 44 Conn. App. 112, 687 A.2d 550 (1996).
The decision of the compensation review board is reversed and the case is remanded with direction to deny the plaintiffs’ claim for benefits.
In this opinion FOTI, LANDAU and HENNESSY, Js., concurred.
DUPONT, C. J.,
with whom LAVERY and SPEAR, Js., join, dissenting. For the reasons stated in our dissent in Green v. General Dynamics Corp., 44 Conn. App. 112, 687 A.2d 550 (1996), we respectfully dissent.